Citation Nr: 1428920	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  10-13 811A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to contaminated water at Camp Lejeune.

2.  Entitlement to service connection for heart problems, to include as due to contaminated water at Camp Lejeune.

3.  Whether new and material evidence to reopen a claim of service connection for lung cancer, to include as due to contaminated water at Camp Lejeune, has been received.

4.  Whether new and material evidence to reopen a claim of service connection for hypertension, to include as due to contaminated water at Camp Lejeune,  has been received.

5.  Entitlement to an increased (compensable) rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel


INTRODUCTION

The Veteran served on active duty from March 1961 to March 1964.

This appeal to the Board of Veterans' Appeals (Board) arose from various rating decisions.  

In a December 2009 rating decision, the RO denied an increased rating for bilateral hearing loss.  In January 2010, the Veteran filed his notice of disagreement (NOD).  A statement of the case (SOC) was issued in April 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later in April 2010.  In an October 2010 rating decision, the RO, inter alia, denied claims for service connection for diabetes mellitus and heart problems, and found new and material evidence had been received to reopen claims for service connection for lung cancer and hypertension.  All four of these claims are contended to be due, at least in part, to contaminated water at Camp Lejeune.  

As regards characterization of the issues on appeal with respect to the previously denied claims, although the RO found that new and material evidence had been received, it is noted that, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen claims for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claims on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  

For the reason expressed below, the matters on appeal are being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required. 


REMAND

In two substantive appeals, the Veteran requested a Board video-conference hearing.  The RO, however, has not taken any action on the Veteran's requests.  

Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  In view of the outstanding hearing request, and because the RO schedules Board video-conference hearings, a remand of these matters to the RO is warranted.  As the Veteran resides in Houston, Texas, the claims file should be transferred to the Houston RO for this purpose.

Accordingly, these matters are hereby REMANDED for the following action:

1. Transfer the claims file to the Houston RO.

2.  Schedule the Veteran for a Board video-conference hearing at the earliest available opportunity.  

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).





This REMAND must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



